Title: From Benjamin Franklin to John and Rosamond Sargent, 29 December 1783
From: Franklin, Benjamin
To: John,Sargent, Rosamond


          
            Passy, Dec. 29. 1783
          
          You cannot conceive, my dear Friends, how happy your kind Letters make me. To find that thro’ all the unpleasant Circumstances that so long have separated us, you still retain your ancient Regard for me, gives me a Pleasure inexpressible. A Thousand Thanks for your hearty Invitation to your House. I am sure I can be no where happier, than with a Family I so much love. Whether I can come over in the Spring, is yet uncertain, but it is very certain that I long exceedingly to see & embrace you all; being ever, my dear Friends, Yours most affectionately
          
            B Franklin
            Mr & Mrs Sargent
          
        